DETAILED ACTION
The applicant’s amendment filed on April 11, 2022 was received.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-3, 5-8 and 10 under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Yu as detailed in the Office action dated January 21, 2022.

Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akiike et al. (hereinafter “Akiike”) (WO 2015/064411A1; see English machine translation) in view of Kim et al. (hereinafter “Kim”) (U.S. Pub. No. 2011/0117442A1).
Regarding claims 1-3, 5 and 7, Akiike teaches a lithium ion secondary battery including a porous membrane provided on the surface of a separator base material, wherein the porous membrane contains non-conductive particles and a particulate polymer (see paragraphs 138 and 177).  The porous membrane composition may further contain a solvent and a binder (see paragraphs 153 and 159).  The particulate polymer may have a core-shell structure (see paragraph 29).  As the core part of the core-shell structure, a polymer comprising a combination of a (meth) acrylic acid ester monomer unit and a (meth) acrylonitrile monomer may be used in which the total ratio of the (meth)acrylic acid ester monomer unit and the (meth) acrylonitrile monomer unit in the polymer of the core part of preferably 50% by weight or more (see paragraphs 31 and 34).  The volume average particle size of the particulate polymer may be 0.3 µm or more and 0.8 µm or less (see paragraph 85).
Akiike does not explicitly teach a polymer A including an alkylene oxide structure-containing monomer unit in a proportion of not less than 5 mol% and not more than 95 mol% and an aromatic vinyl monomer unit.
Kim teaches that although a homopolymer of polyethylene oxide may not be used for a binder by itself, the demerits of the ethylene oxide monomer may be overcome, and it may be applied to a rechargeable lithium battery by copolymerizing it with another monomer selected from methyl methacrylate, acrylonitrile, or a combination thereof to provide a copolymer. In other words, the copolymer composition has improved ion conductivity at room temperature, and electrochemical stability. Accordingly, the copolymer composition is not decomposed during battery charge and discharge reactions, so it is possible to use it for a long time (see paragraph 35).  
When the copolymer is a terpolymer of methyl methacrylate, acrylonitrile and ethylene oxide, the methyl methacrylate may be included in an amount of 15 wt % to about 30 wt %, and the acrylonitrile may be included in an amount of 5 wt % to about 20 wt % based on the total weight of the copolymer (see paragraph 40).  Ethylene oxide is thus present in amount of about 50 wt % to about 80 wt %. 
Methyl methacrylate has a molar mass of 100.121 g/mol.  Acrylonitrile has a molar mass of 53.06 g/mol.  Ethylene oxide has a molar mass of 44.05 g/mol.  Given a copolymer of 15 wt % methyl methacrylate, 5 wt % acrylonitrile and 80 wt % ethylene oxide, the molar fraction of ethylene oxide is approximately 88%.  Given a copolymer of 30 wt % methyl methacrylate, 20 wt % acrylonitrile, and 50 wt % ethylene oxide, the molar fraction of ethylene oxide is approximately 63%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the copolymer of Kim as the binder of Akiike because Kim teaches that the copolymer has improved ion conductivity at room temperature, and electrochemical stability.
Regarding claim 7, Akiike teaches that the lithium ion secondary battery may be used as a power source for a notebook personal computer or personal phone (see paragraph 2).
Regarding claim 9, Akiike teaches that an adhesive layer may include the particulate polymer together with another binder such as a styrene-butadiene copolymer (see paragraph 99).
Regarding claim 10, Akiike teaches that as the non-conductive particles, inorganic particles may be used (see paragraph 140). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8 and 10 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727